DETAILED ACTION
Claims 1-10 were subject to restriction requirement on 03/18/2020.
Applicant elected group I (claims 1-3) without traverse, amended claim 1, and withdrew claims 4-10 on 04/20/2020.
Claims 1-10 are pending, of which claims 4-10 are withdrawn.
Claims 1-3 are pending. Claims 1-3 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3) in the reply filed on 04/20/2020 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
The specification states, “the flame-retardant polyester fiber has a maximum oxygen index value greater than 30” in lines 11-12 on page 3 and lines 17-18 on page 11. The specification provides examples which use the language “the flame-retardant polyester fiber maximum oxygen index value is…” in lines 8-9 on page 15, in lines 14-15 page 17, in lines 3-4 on page 20, etc. It is unclear if the property is called “maximum oxygen index value” or the flame-retardant polyester fiber maximum oxygen index value”.  
The specification appears to use “magnesium glycol” and “magnesium ethylene glycol” interchangeably. For example, line 5 of page 3 recites, “magnesium glycol” and line 1-2 of page 4 recites, “magnesium ethylene glycol” and provides a molecular formula of magnesium 
Furthermore, the specification states “magnesium glycol ethylene glycol” in lines 3-4 on page 3. It is unclear if this is the same as magnesium glycol or magnesium ethylene glycol or different from both. 
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
In order to ensure proper antecedent basis and clarity, it is suggested to add “a” before “flame” and after “spinning” in line 2 of claim 1.
In order to ensure proper antecedent basis and clarity, it is suggested to add “-” before “retardant” and after “flame” in line 2 of claim 1.
In order to ensure proper antecedent basis and clarity, it is suggested to add “-” before “retardant” and after “flame” in line 1 of claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites, “obtained by” in line 2 and “obtained after” in line 4. This language is unclear and indefinite as it infers that the objective can be obtained by/after other means, i.e., other than spinning flame retardant polyester and undertaking UV irradiation and other than an esterification reaction, and thus fails to meet the requirement of the statute that a claim must particularly point out and distinctly claim what applicant regards as his invention. The Examiner suggests replacing this language with “produced by” in both cases. 
Claim 1 recites, “a flame-retardant polyester fiber, comprising a polyester fiber obtained by spinning flame retardant polyester” in lines 1-2. It is unclear if the flame-retardant polyester fiber and the polyester fiber recited are the same or different. The language “a flame-retardant polyester fiber, comprising a polyester fiber” does not further limit the claim. Further, it is unclear how spinning a flame retardant polyester forms a polyester fiber, not a flame retardant polyester fiber. The Examiner suggests deleting “comprising a polyester fiber” in line 2 of claim 1. 
Claim 1 recites, “undertaking UV irradiation” in line 3. It is unclear what is meant by “undertaking” in the claim. In view of evidence provided by Merriam-Webster, the definition of undertaking is “to take upon oneself” or “to put oneself under obligation to perform” (Merriam-Webster). It is unclear if it is required in the claim that the flame retardant polyester fiber is irradiated or that the flame retardant polyester fiber will be irradiated (Emphasis Added). The Examiner will interpret the limitation as the flame retardant polyester is UV irradiated. 
Claim 1 recites, “a flame-retardant polyester fiber maximum oxygen index value is greater than 30” in line 3. It is unclear if “a flame retardant polyester fiber maximum oxygen index value” is the property name or if there is a typographical error and the recitation should read, “the flame-retardant polyester fiber has a maximum oxygen index value” instead. If the latter is true, it is noted the limitation should read “the flame-retardant polyester fiber” instead of “a flame-retardant polyester fiber” in order to avoid confusion and provide proper antecedent 
Claims 1 recites, “magnesium glycol” in line 7 and “magnesium ethylene glycol” in line 11 and claim 3 recites, “magnesium glycol” in line 2 and “magnesium ethylene glycol” in line 3. It is unclear if magnesium glycol and magnesium ethylene glycol are the same or different. The Examiner will interpret them as being the same.
Claim 1 recites, “the flame-retardant polyester is obtained after an esterification reaction of terephthalic acid, unsaturated dibasic acid and ethylene glycol; and adding flame retardant 2-carboxyethyln phenyl phosphonic acid ethylene glycol ester, a mixture of magnesium glycol and antimony ethylene glycol, and pelletized polyester chips;  wherein, in the pelletized polyester chips” in lines 4-7. In view of the disclosure and the examples set forth in the specification, specifically lines 1-17 on page 3 and line 3 of page 13 to line 18 of page 14, it appears the formation of the flame-retardant polyester includes a polycondensation reaction using a mixture of magnesium glycol and antimony ethylene glycol as a polycondensation catalyst and the esterification reaction does not require the addition of magnesium glycol, antimony ethylene glycol, or pelletized polyester chips. It is unclear how the flame-retardant polyester is formed without mention of the polycondensation reaction, where/how the magnesium glycol and antimony ethylene glycol are utilized in the esterification reaction, or where/how the pelletized polyester chips are utilized in either the esterification or polycondensation reactions, as currently recited in claim 1.
Claim 1 recites, “wherein the flame-retardant polyester is obtained after an esterification reaction of terephthalic acid, unsaturated dibasic acid and ethylene glycol; and adding flame retardant 2-carboxyethyl phenyl phosphonic acid ethylene glycol ester, a mixture of magnesium glycol and antimony ethylene glycol, and pelletized polyester chips; wherein, in the pelletized polyester chips, the macromolecular chains of the flame retardant polyester contain an average of 1 to 6 unsaturated double bonds provided by the unsaturated dibasic acid molecules” in lines 4-10. As stated above, it is unclear if the pelletized polyester chips are required in the esterification reaction. Further, it is unclear how the pelletized polyester chips could be required in the formation of the flame retardant polyester when the recitation “in the pelletized polyester chips, the macromolecular chains of the flame retardant polyester contain an average of 1 to 6 unsaturated double bonds provided by the unsaturated dibasic acid” is written such that the pelletized polyester chips comprise the flame retardant polyester. It is unclear if the pelletized polyester chips comprise the flame retardant polyester or if the pelletized polyester chips are used to form the flame retardant polyester. The Examiner will interpret the average of 1 to 6 unsaturated double bonds provided by the unsaturated dibasic acid molecules as being required in the flame retardant polyester. The Examiner will interpret “pelletized polyester chips” as being a product, i.e., pelletizing the product of the esterification and polycondensation reaction. However, it is noted a flame-retardant polyester fiber is claimed, not a pelletized polyester chip. Therefore, the term “pelletized polyester chips” will not be given any weight in the claim. 
Claim 2 recites the limitation, “linear density deviation rate of <0.5%, a breaking strength of >3.5 cN/dtex, a CV value of breaking strength of <5.0% , a breaking extension of 33.0±3.0%, a CV value of breaking extension of <10.0%, a CV value of unevenness of strip of <2.00%, a boiling water shrinkage of 7.5±0.5% and an oil content of 0.90±0.20%” in lines 1-5. The method of obtaining and means for measuring the linear density deviation rate, the breaking strength, the CV value of breaking strength, the CV value of unevenness strip, the boiling water 
Regarding dependent claims 2-3, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (CN 104499084B) (Ding) in view of Wei et al. (Studies on the Preparation of Flame-Retardant Poly(ethylene Terephthalate) and its Structure and Properties) (Wei) and Niu et al. (CN 105482084A) (Niu). 
The Examiner has provided machine translations of Ding et al. (CN 104499084B). The citation of the prior art in this rejection refers to the machine translation. 
The Examiner has provided machine translations of Wei et al. (Studies on the Preparation of Flame-Retardant Poly(ethylene Terephthalate). The citation of the prior art in this rejection refers to the machine translation. 
The Examiner has provided machine translations of Niu et al. (CN 105482084A) (Niu). The citation of the prior art in this rejection refers to the machine translation. 

Regarding claims 1-3
Ding teaches a polyester fiber (Ding, [0002]; [0010]), for use in clothing, home textile and other fields (Ding, [0004]). 
Ding teaches the breaking strength of the polyester fiber is greater than or equal to 3.8 cN/dtex and the breaking elongation is 33.0±3.0% (Ding, [0011]). 
	Ding teaches the polyester fiber possesses a linear density deviation of less than or equal to 0.5%, breaking strength CV value of less than 5.0%, breaking elongation CV value of less than 10.0%, unenveness rate CV of less than 2.00%, boiling water shrinkage rate of 7.5±0.5%, and an oil content of 0.90±0.20% (Ding, [0016]). 



With respect to the difference, Wei (A) teaches forming flame-retardant poly(ethylene terephthalate) by adding 2-carboxyl phenyl phosphonic acid ethylene glycol ester to the polycondensation reaction (Wei, pg. 1 lines 1-6; pg. 5 lines 4-17). 
	As Wei expressly teaches, when the mass percentage of the flame retardant is increased, the limit oxygen value (i.e., maximum oxygen index value) is increased and the smoke formation is improved (Wei, pg. 15 line 12 – pg. 16 line 3; Table 2), wherein when the mass percentage of the flame retardant reached 1.1%, the limit oxygen index reached 34% accompanied by the formation of a green smoke and considerably improved flame retardance performance (Wei, pg. 16 line 3-7; Table 2). 
	As Wei expressly teaches, when the limit oxygen value is greater than 30%, the smoke formation becomes green smoke (Wei, Table 2). 
	As Wei expressly teaches, the polyester chips containing the flame retardant exhibited excellent charcoal forming ability (Wei, pg. 15 lines 1-2).
	Wei and Ding are analogous art as they are both drawn to polyesters in the field of fiber production and use in household products (Wei, pg. 3 lines 1-6) (Ding, [0004]). 
	In light of the motivation of adding 2-carboxyl phenyl phosphonic acid ethylene glycol ester to the polycondensation reaction step of producing a polyester as provided by Wei, it therefore would have been obvious to one of ordinary skill in the art to add 2-carboxyl phenyl phosphonic acid ethylene glycol ester to the polycondensation reaction step of producing the polyester fiber of Ding, in order to ensure the polyester fiber exhibits a limit oxygen value of 

	With respect to the difference, Niu (B) teaches improving the mechanical properties, heat resistance, chemical resistance, and flame retardancy of polyester fibers by introducing unsaturated double bonds into polyester fibers and controlling their cross-linking effectively (Niu, [0002]; [0005]). 
	Niu teaches the polyester contains an average of 1 to 6 unsaturated double bonds provided by unsaturated dibasic acid molecules (Niu, [0009-0010]; [0045]).
	Niu teaches due to the presence of unsaturated double bonds in the molecular structure of unsaturated polyesters, in the presence of initiators, cross-linking reactions can occur between the long-chain molecules of unsaturated polyesters to form huge network molecules with complex structures, wherein the cross-linking is carried out by means of ultraviolet light initiation (i.e., UV irradiation) (Niu, [0012]; [0036]). 
	As Niu expressly teaches, cross-linking is one of the most direct and effective ways to improve polymer performance, significantly improving the physical and chemical properties of the polymer (Niu, [0036]). 
	As Niu expressly teaches, introducing unsaturated double bonds in to polyesters fibers and controlling their crosslinking effectively and safely greatly improves the mechanical properties, heat resistance, chemical resistance, and flame retardancy of the polyester fibers (Niu, [0005]; [0038]; [0042]). 
	Niu and Ding in view of Wei are analogous art as they are both drawn to polyester fibers (Niu, [0005]). 
	In light of the motivation of introducing unsaturated double bonds in to polyesters fibers and controlling their crosslinking effectively as provided by Niu, it therefore would have been obvious to one of ordinary skill in the art to introduce unsaturated double bonds in to the 

Given the polyester fiber of Ding in view of Wei and Niu comprises a flame retardant 2-CEPPA-EG (Wei, pg. 3 lines 4-6), it is clear the polyester fiber of Ding in view of Wei and Niu is a flame-retardant polyester fiber. 

Although Ding in view of Wei and Niu does not explicitly teach the polyester fiber is obtained by spinning flame retardant polyester… wherein the flame-retardant polyester is obtained after an esterification reaction of… …a mixture of magnesium glycol and antimony ethylene glycol and pelletized polyester chips, wherein the formula of magnesium ethylene glycol is Mg(OCH2CH2OH)2, wherein a mass ratio of magnesium ethylene glycol to antimony ethylene glycol is 2 to 3:1 as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 


	Alternatively, Niu further teaches using a mixture of magnesium glycol and antimony glycol as the polycondensation catalyst (Niu, [0008]), wherein the molecular formula of magnesium glycol is Mg(OCH2CH2OH)2 (Niu, [0011]) and the mass ratio of magnesium glycol to antimony glycol is 2 to 3:1 (Niu, [0015]). 
	As Niu expressly teaches, magnesium ethylene glycol possesses a very small thermal degradation coefficient and produces fewer side reactions during the reaction process, which reduces the processing time (Niu, [0008]; [0013]; [0029]). 
	As Niu expressly teaches, using magnesium glycol as a catalyst controls the content of terminal carboxyl groups (Niu, [0038]), wherein the production of mid-terminal carboxyl groups and oligomers ensures the stability of unsaturated double bonds during the polyester production process (Niu, [0040]). 
	Niu and Ding in view of Wei are analogous art as they are both drawn to polyester fibers (Niu, [0005]). 
	In light of the motivation of using a mixture of magnesium glycol and antimony glycol s the polycondensation catalyst, and given Ding teaches using antimony glycol as the polycondensation catalyst (Ding, [0044]), it therefore would have been obvious to one of ordinary skill in the art to use a mixture of magnesium glycol and antimony glycol, wherein the molecular formula of magnesium glycol is Mg(OCH2CH2OH)2 and the mass ratio of magnesium glycol to antimony glycol is 2 to 3:1, as the polycondensation catalyst in Ding, as magnesium glycol possesses a very small thermal degradation coefficient and in order to reduce the . 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (CN 105482084A) (Niu) in view of Wei et al. (Studies on the Preparation of Flame-Retardant Poly(ethylene Terephthalate) and its Structure and Properties) (Wei). 
The Examiner has provided machine translations of Niu et al. (CN 105482084A) (Niu). The citation of the prior art in this rejection refers to the machine translation. 
The Examiner has provided machine translations of Wei et al. (Studies on the Preparation of Flame-Retardant Poly(ethylene Terephthalate). The citation of the prior art in this rejection refers to the machine translation. 
Regarding claims 1 and 3
Niu teaches improving the mechanical properties, heat resistance, chemical resistance, and flame retardancy of polyester fibers by introducing unsaturated double bonds into polyester fibers and controlling their cross-linking effectively (Niu, [0002]; [0005]). 
Niu teaches the polyester is prepared by esterification of terephthalic acid, unsaturated dibasic acid, and ethylene glycol and polycondensation under the catalysis of a mixture of magnesium glycol and antimony glycol, and then pelletized to obtain polyester chips (Niu, [0008-0009]), wherein the molecular formula of magnesium glycol is Mg(OCH2CH2OH)2 (Niu, [0011]) and the mass ratio of magnesium glycol to antimony glycol is 2 to 3:1 (Niu, [0015]).
Niu teaches the unsaturated polyester undergoes a cross-linking reaction by means of ultraviolet light initiation (i.e., UV irradiation), wherein the cross-linking ensures stability of the double bond of the polyester (Niu, [0012]). 

Niu does not explicitly teach the maximum oxygen index value or the addition of flame retardant 2-carboxyethyl phenyl phosphonic acid ethylene glycol ester. 

With respect to the difference, Wei teaches forming flame-retardant poly(ethylene terephthalate) by adding 2-carboxyl phenyl phosphonic acid ethylene glycol ester to the polycondensation reaction (Wei, pg. 1 lines 1-6; pg. 5 lines 4-17). 
	As Wei expressly teaches, when the mass percentage of the flame retardant is increased, the limit oxygen value (i.e., maximum oxygen index value) is increased and the smoke formation is improved (Wei, pg. 15 line 12 – pg. 16 line 3; Table 2), wherein when the mass percentage of the flame retardant reached 1.1%, the limit oxygen index reached 34% accompanied by the formation of a green smoke and considerably improved flame retardance performance (Wei, pg. 16 line 3-7; Table 2). 
	As Wei expressly teaches, when the limit oxygen value is greater than 30%, the smoke formation becomes green smoke (Wei, Table 2). 
	As Wei expressly teaches, the polyester chips containing the flame retardant exhibited excellent charcoal forming ability (Wei, pg. 15 lines 1-2).
	Wei and Niu are analogous art as they are both drawn to polyester fibers (Wei, pg. 3 lines 1-6) 
	In light of the motivation of adding 2-carboxyl phenyl phosphonic acid ethylene glycol ester to the polycondensation reaction step of producing a polyester as provided by Wei, it therefore would have been obvious to one of ordinary skill in the art to add 2-carboxyl phenyl phosphonic acid ethylene glycol ester to the polycondensation reaction step of producing the polyester fiber of Niu, in order to ensure the polyester fiber exhibits a limit oxygen value of greater than 30% such that flame retardance performance, smoke formation, and charcoal forming ability is improved, and thereby arrive at the claimed invention. 

	Given the polyester fiber of Niu in view of Wei comprises a flame retardant 2-CEPPA-EG, and given the polyester fiber exhibits flame retardant properties (Niu, [0005]) (Wei, 


Regarding claim 2
Given that the structure, material, and method of making the flame-retardant polyester fiber of Niu in view of Wei is substantially identical to the structure, material, and method of making as used in the present invention, as set forth above, it is clear that the flame-retardant polyester fiber of Niu in view of Wei would intrinsically have a has a linear density deviation rate of <0.5%, a breaking strength of >3.5 cN/dtex, a CV value of breaking strength of <5.0% , a breaking extension of 33.0±3.0%, a CV value of breaking extension of <10.0%, a CV value of unevenness of strip of <2.00%, a boiling water shrinkage of 7.5±0.5% and an oil content of 0.90±0.20%, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789